Citation Nr: 1026701	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to a rating in excess of 20 percent for left knee 
lateral meniscal tear, osteoarthritis, and ganglion cyst.

3.  Entitlement to a rating in excess of 10 percent for right 
knee medial and lateral meniscus tear and osteoarthritis prior to 
January 15, 2009 and from March 1, 2009, forward.

4.  Entitlement to a rating in excess of 10 percent for mild 
bulging discs at the L1-L2, L2-L3, L3-L4, and L4-L5 levels prior 
to June 11, 2009, and in excess of 40 percent from June 11, 2009, 
forward.

5.  Entitlement to a rating in excess of 10 percent for right 
lateral bony spur (degenerative joint disease) with encroachment 
of the neural foramen and foraminal stenosis of the cervical 
spine.

6.  Entitlement to a rating in excess of 10 percent for high 
blood pressure.

7.  Entitlement to a compensable rating for bilateral hearing 
loss.

8.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976, and from December 2003 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The Veteran was granted a temporary total disability rating for 
his right knee disability from January 15, 2009 to April 30, 
2009.  As this is the highest disability rating allowed, 
entitlement to an increased rating for this time period is not 
currently before the Board.  

In April 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  During the entire time period on appeal, the Veteran's 
adjustment disorder with mixed anxiety and depressed mood has not 
been manifested by occupational and social impairment with 
reduced reliability and productivity.

2.  Prior to June 11, 2009, the Veteran's left knee disability 
has been manifested by moderate instability.

3.  From June 11, 2009, forward, the Veteran's left knee 
disability has been manifested by severe instability.

4.  During the entire time period on appeal, the Veteran's left 
knee disability is manifested by pain, weakness and x-ray 
confirmed arthritis at this time.

5.  During the entire time period on appeal, the Veteran's right 
knee disability is manifested by limitation of flexion with 
functional limitation and pain due to repetitive movement, which 
does not approximate or equate to flexion limited to 60 degrees; 
extension is normal.

6.  From June 11, 2009, forward, the Veteran's right knee 
disability has been manifested by severe instability.

7.  Prior to June 11, 2009, even when considering additional 
limitation of function due to pain, the Veteran's low back 
disability did not result in forward flexion of the thoracolumbar 
spine of 60 degrees or less; a combined range of motion of the 
thoracolumbar spine of 120 degrees or less; muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The Veteran does have intervertebral disc syndrome, 
but there is no objective evidence of incapacitating episodes as 
defined by the regulation.  The Veteran does not have any related 
neurological abnormalities.  

8.  From June 11, 2009, forward, even when considering additional 
limitation of function due to pain, the Veteran's low back 
disability did not result in unfavorable ankylosis of the entire 
thoracolumbar spine.  The Veteran does have intervertebral disc 
syndrome, but there is no objective evidence of incapacitating 
episodes as defined by the regulation.  The Veteran does not have 
any related neurological abnormalities.  

9.  The Veteran's cervical spine disability did not result in 
forward flexion of 30 degrees or less, combined range of motion 
not greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour.  
The Veteran does not have intervertebral disc syndrome of the 
cervical spine or any related neurological abnormalities.  

10.  The Veteran's diastolic pressure is not predominantly 110 or 
more, nor is his systolic pressure predominantly 200 or more.  

11.  At worst, the Veteran's service-connected bilateral hearing 
loss was manifested by an average pure tone threshold in the 
right ear of 36 decibels and 46 decibels in the left ear, with 
speech recognition ability of 90 percent in both ears.

12.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one ear 
or each ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 
percent for adjustment disorder with mixed anxiety and depressed 
mood have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2009).

2.  Prior to June 11, 2009, the criteria for an initial rating in 
excess of 20 percent for service-connected left knee lateral 
meniscal tear, osteoarthritis, and ganglion cyst, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2009).

3.  From June 11, 2009, forward, the criteria for a 30 percent 
disability rating for service-connected left knee lateral 
meniscal tear, osteoarthritis, and ganglion cyst, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2009).

4.  The criteria for a separate 10 percent evaluation for 
service-connected left knee lateral meniscal tear, 
osteoarthritis, and ganglion cyst, based upon arthritis, have 
been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003 (2009).

5.  The criteria for an initial disability rating greater than 10 
percent for right knee medial and lateral meniscus tear and 
osteoarthritis prior to January 15, 2009 and from March 1, 2009, 
forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2009).  

6.  From June 11, 2009, forward, the criteria for a separate 30 
percent disability rating for service-connected, right knee 
medial and lateral meniscus tear and osteoarthritis, based upon 
instability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5257 (2009).

7.  Prior to June 11, 2009, a rating in excess of 10 percent for 
service-connected mild bulging discs at the L1-L2, L2-L3, L3-L4, 
and L4-L5 levels is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5243 (2009).

8.  From June 11, 2009, forward, a rating in excess of 40 percent 
for service-connected mild bulging discs at the L1-L2, L2-L3, L3-
L4, and L4-L5 levels is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2009).

9.  A rating in excess of 10 percent for right lateral bony spur 
(degenerative joint disease) with encroachment of the neural 
foramen and foraminal stenosis of the cervical spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5242 (2009).

10.  The criteria for a rating in excess of 10 percent for 
service-connected high blood pressure have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.104, Diagnostic Code 7101 (2009).

11.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).

12.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A.  Adjustment disorder with mixed anxiety and depressed mood

In the February 2007 rating decision on appeal, the RO granted 
service connection for adjustment disorder with mixed anxiety and 
depressed mood and assigned a 30 percent disabling rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440 for chronic 
adjustment disorder.  Under this criteria, a 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 50 percent evaluation is warranted when occupational and social 
impairment is found with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

The record includes several VA examinations.  At an October 2006 
VA examination, the Veteran reported that following service, he 
returned to work as a teacher where he had been working since 
1980.  He also stated that his second wife threw him out of the 
house and he was living alone in an apartment at that time.  He 
had four children ages 17, 16, 15, and 9.  The Veteran complained 
of having a changed behavior and mood, which created problems 
between him and his wife.  He had once grabbed a knife intending 
to stab himself and had thoughts of jumping off a nearby bridge.  
He also complained of having problems sleeping.  Mental status 
examination revealed that the Veteran was clean and groomed and 
was alert and fully oriented.  His mood was extremely restless 
and anxious and affect was constricted.  His attention, 
concentration, and impulse control were fair and speech was 
clear, rapid and coherent.  His memory was poor and his insight 
and judgment were fair to poor.  He had no suicidal or homicidal 
ideation, no impairment of thought process or communications, no 
delusions or hallucinations, and no panic attacks.  He was able 
to care for his personal hygiene.  The Veteran was found to have 
severe impairment in his social, occupational, and marital 
functioning.  The Veteran was diagnosed as having adjustment 
disorder with mixed anxiety and depressed mood and was assigned a 
GAF score of 60.  

The Veteran also received VA psychiatric treatment in addition to 
marital counseling with his wife.  In June 2007, the Veteran 
complained of feeling sad because of problems he was having with 
his wife.  He was taking medication without any adverse 
reactions.  Mental status examination was normal except for poor 
eye contact and depressed mood.  He also had decreased 
concentration and attention.  In August 2007, the Veteran 
reported that he was still separated from his wife.  Mental 
status examination at that time was normal except for dysphoric 
mood.  He was diagnosed as having major depressive disorder.  
During treatment in October 2007, the Veteran was accompanied by 
his wife, whom he was again living with.  He appeared nervous and 
anxious and insight and judgment were limited.  He reported being 
reassigned at work from being a math teacher to being a health 
educator due to problems with temper, memory, and concentration.  
His wife reported that the Veteran would become impulsive, 
verbally aggressive, and broke things in the house when he was 
angry.  Other symptoms reported were sadness, low self-esteem, 
sleep disturbances, frequent episodes of general anxiety and 
nervousness, forgetfulness, lack of concentration, memory loss, 
and trouble trusting others.  The Veteran also reported previous 
suicidal attempts.  He stated that he ran out of his medication.  

In November 2007, the Veteran reported having intrusive thoughts 
and actions like checking and hoarding.  He was also having 
problems at work with the principal.  Mental status examination 
was normal except for irritable and anxious mood and 
circumstantial thought process.  The Veteran was diagnosed as 
having recurrent and severe major depressive disorder without 
psychotic features.  The mental status examination and diagnosis 
of December 2007 mirrored that of November 2007.  During 
treatment in March 2008, the Veteran was accompanied by his wife 
and son.  He continued to have aggressive outbursts and was 
easily irritated and would loose control.  He would get desperate 
and nervous and forgot things easily.  He felt sad, inadequate, 
and insecure.  At work he continued to teach one class in the 
morning and one class in the afternoon with a teacher's 
assistant.  The Veteran's wife helped him with medication intake.  
Mental status examination performed a few days later revealed 
that the Veteran was restless, spoke rapidly, and had a childish 
affect.  He was diagnosed as having bipolar disorder and was 
assigned a GAF score of 55.  Treatment a couple days later 
revealed that the Veteran was calmer as a result of being 
compliant with his medication and was sleeping and eating well.  
His GAF score was 55.  

April 2008 treatment revealed an unremarkable mental status 
examination, though the Veteran was noted to have mood swings and 
irritability.  He was again assigned a GAF score of 55.  In June, 
the Veteran's mood was "fine", but he was irritable at first 
and appeared childish.  His GAF score was 55.  A few days later, 
the Veteran had an unremarkable mental status examination though 
he still appeared childish.  His GAF score was still 55.  In 
August 2008, the Veteran appeared to be less childish, though his 
mood was depressed.  The Veteran's GAF score was 55.  In October 
2008, mental status examination revealed depressed mood, tearful 
and anxious affect, and poor judgment.  He was assigned a GAF 
score of 60.  In November 2008, mental status examination 
revealed only depressed mood.  The Veteran was otherwise normal 
with a GAF score of 55.  In January 2009, the Veteran reported 
feeling better and denied depression, anxiety, and psychosis.  
Mental status examination was unremarkable including euthymic 
mood.  The Veteran was diagnosed as having bipolar disorder and 
was assigned a GAF score of 55.  The Veteran was still on 
medication, which his wife was monitoring.  Treatment record 
dated March 2009 mirrored that of January 2009.  During treatment 
in April 2009, the Veteran was observed to be anxious, irritable, 
labile, tearful at times, and would inappropriately laugh at 
times.  He complained that his anger outbursts were adversely 
impacting his marriage.  

In June 2009, the Veteran was afforded another VA examination.  
The Veteran reported that he was living with his wife and three 
of his four children at that time.  He described his family 
relationship as "so, so".  He stated that he had only one 
friend and spent his time writing and watching TV.  He had three 
episodes of parasuicidal gestures in the past and was taken to 
the hospital for only one incident.  He stated that his current 
unemployment began after he threatened his supervisor at work by 
hitting the door with his cane.  He had been unemployed for less 
than a year.  The Veteran reported symptoms of trouble sleeping, 
lack of interest, irritability, increased appetite, anxiety, and 
mood swings.  These symptoms were reported as moderate.  Mental 
status examination was predominantly unremarkable with findings 
of only constricted affect and poor impulse control.  The Veteran 
was diagnosed as having bipolar disorder, not otherwise 
specified, and chronic adjustment disorder.  He was diagnosed as 
also having traits of borderline personality disorder.  He was 
assigned a GAF score of 60.  The examiner indicated that the 
Veteran did not have reduced reliability and productivity due to 
his mental disorder symptoms nor did he have occasional decrease 
in work efficiency or had intermittent periods of inability to 
perform occupational tasks due to his mental disorder signs and 
symptoms.  

During treatment in July 2009, the Veteran reported participating 
in family outings and religious services.  On mental status 
examination, the Veteran was observed to have only occasional 
memory lapses and was able to recognize problems, but did not 
solve them.  He was found to be restricted with leisure 
activities, social participation, and interaction skills.  

Applying the rating criteria to the facts of the case, the Board 
finds that the evidence does not support a rating in excess of 30 
percent for PTSD for any time during the appellate period.  The 
Veteran's GAF scores have been consistently between 55 and 60, 
indicating only moderate symptoms or moderate difficulty in 
social and occupational functioning.  Although the October 2006 
VA examiner found the Veteran to have severe impairment in his 
social, occupational, and marital functioning, the GAF score that 
the examiner assigned to the Veteran indicates only moderate 
symptoms and impairment.  In addition, the medical evidence shows 
that he is overall mentally intact.  The only areas in which the 
Veteran has constantly struggled with were affect and mood.  
However, the Veteran has been noted to have times of marked 
improvement in these areas.  

The Veteran's symptoms and GAF scores during VA treatment and 
examinations have met or only approximated the criteria for a 30 
percent rating.  Although the Veteran had marital problems, his 
wife had been consistently involved in his treatment and he 
eventually moved back home with his wife and children after a 
brief time of separation.  In addition, during almost the entire 
appellate period, the Veteran had been employed as a school 
teacher, which requires interaction with students and faculty.  
Although the Veteran had obvious problems at work, he was still 
able to continue employment.  Furthermore, the Veteran has been 
inconsistent regarding the reason for his recent unemployment.  
During the June 2009 VA examination for the joints, the Veteran 
stated that he quit his job due to his chronic physical pain from 
his service-connected right and left knee and back disabilities.  
During the June 2009 VA psychiatric examination, the Veteran 
stated that he was unemployed following an altercation he had 
with his supervisor.  Of significance, the June 2009 examiner 
indicated that the Veteran did not have reduced reliability and 
productivity due to his mental disorder symptoms nor did he have 
occasional decrease in work efficiency or had intermittent 
periods of inability to perform occupational tasks due to his 
mental disorder signs and symptoms.  Moreover, the examiner 
assigned the Veteran a GAF score of 60 at that time.  This shows 
that the Veteran's symptoms did not even meet the criteria for a 
30 percent rating at that time.  

Looking at his symptoms as a whole, the Veteran's adjustment 
disorder does not more nearly approximate the criteria for a 50 
percent rating.  As shown above, the treatment records do not 
show that the Veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships. 

In this case, the Veteran's and other's lay statements as to the 
severity of his symptoms have been considered.  However, the 
Board attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Accordingly, the preponderance of the evidence is 
against a rating higher than 30 percent for the Veteran's 
adjustment disorder.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 
9440.

B.  Knees

The medical evidence of record shows that the Veteran was 
afforded a VA examination in October 2006.  At that time, the 
Veteran reported having constant pain in both knees, which was 
worse during cold weather.  The Veteran was unable to describe 
flare-ups as he was a poor historian.  The Veteran was observed 
to have a steady gait using a single point cane for ambulation.  
Examination of the knees revealed limited extension to 15 degrees 
and full flexion to 140 degrees of the left knee and full range 
of motion of the right knee.  Tenderness was found in the lateral 
and medial aspects of the left knee above the patella and in the 
lateral aspect of the right knee below the patella.  X-rays of 
both knees showed moderate degenerative joint disease of both 
knee joints.  It was also noted that magnetic resonance imaging 
(MRI) dated April 2005 resulted in diagnoses of left knee lateral 
meniscal tear, left knee synovial osteochondromatosis versus 
meniscal fragment, left knee ganglion cyst, bilateral knee 
osteoarthritis, and right knee medial and lateral meniscus tears.  

During VA treatment in October 2006, the Veteran was treated for 
unbearable bilateral knee pain, the left worse than the right.  
On physical examination, the Veteran was found to have full range 
of motion, adequate muscle tone, and no deformities.  The 
physician stated that the Veteran had an unremarkable knee 
examination and complaints of pain were not consistent with 
physical findings.  In April 2007, the Veteran was found to 
present inappropriate postural and gait pattern; joint 
tenderness, motion locking, crepitus, and persistent pain in both 
knees; and giving way of the left lower extremity.  

In April 2008, MRI of the left knee showed osteoarthritis 
changes, severe on the medical knee joint space compartment; 
probable intra-articular loose body; chondromalacia patella; and 
joint effusion.  In November 2008, MRI of the right knee showed 
that the Veteran had torn posterior horns of both menisci, myxoid 
degeneration of the meniscal bodies, tricompartmental 
degenerative changes, small knee effusion, and small Baker's 
cyst.

In January 2009, the Veteran underwent a right knee arthroscopy 
with partial meniscectomy.  In April 2009, the Veteran's right 
knee was found to have moderate tenderness in the medial joint 
line and patellar tendon and pes anserinus.  Range of motion was 
0 to 90 degrees and strength was 5/5.  

The Veteran was afforded another VA examination in June 2009.  On 
physical examination, the Veteran was unable to squat due to 
pain.  He had tenderness at both medical joint lines with no 
swelling.  His gait was antalgic and limped with both knees.  
Range of motion for both knees was 0 to 120 with pain at last 40 
degrees of flexion and at last 30 degrees of extension.  There 
was functional loss of 20 degrees due to pain, as shown in the by 
the 120 degrees of flexion, and no functional loss for extension.  
Regarding stability, the Veteran was shown to have positive 
McMurray's test bilaterally.  The Veteran was diagnosed as having 
bilateral knee degenerative joint disease and meniscal tears.  
The examiner opined that the Veteran's bilateral knee disability 
is moderate to severe.  

Left knee 

In February 2007, the Veteran was granted service connection for 
left knee lateral meniscal tear, osteoarthritis, and ganglion 
cyst, and was awarded a 20 percent disability rating, effective 
June 24, 2006.  

The Veteran's left knee disability was rated under Diagnostic 
Code 5257, for recurrent subluxation or lateral instability.  
Under this code, slight recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6. 

Although the Veteran used a cane to ambulate, the record does not 
contain objective medical evidence of severe instability or 
subluxation in the left knee prior to June 2009 such that 
warranted a rating higher than 20 percent.  Medical treatment 
records showed that the Veteran complained of having instability 
of the left knee.  However, there is no objective evidence 
showing that his instability was severe prior to June 2009.  
Although there is evidence of pain and instability of the left 
knee prior to June 2009, the objective evidence does not show 
that the Veteran's instability was severe during that time.  
Therefore, the record lacks sufficient medical evidence on which 
to assign a higher rating under Diagnostic Code 5257 prior to 
June 2009.  

The Board does find that a higher rating of 30 percent is 
warranted for instability of the left knee from June 11, 2009, 
forward.  During the June 2009 VA examination, the Veteran was 
found to have positive McMurray's test bilaterally, which 
indicates instability of the medial meniscus of the knee.  The 
examiner described the Veteran's knee disability as moderate to 
severe.  The Board finds that in affording the Veteran the 
benefit of the doubt, this examination supports a higher rating 
of 30 percent for left knee instability.  As 30 percent is the 
maximum rating available under Diagnostic Code 5257, a higher 
rating is not warranted under that code.  Furthermore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for application 
because Diagnostic Code 5257 is not predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In an effort to afford the Veteran the highest possible 
disability rating, the Board has considered his left knee 
disability under all potentially appropriate diagnostic codes for 
the entire appellate period.  The Veteran has never demonstrated 
or been diagnosed with ankylosis of the knee, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or genu 
recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262, and 5263 are not for 
application.

The Board also considered whether a separate rating for arthritis 
is warranted.  According to VA General Counsel, in VAOPGPREC 9-98 
(1998), when radiologic findings of arthritis are present, a 
veteran whose knee disability is evaluated under Diagnostic Code 
5257 or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the arthritis 
results in compensable loss of motion, or in situations in which 
the claimant has full but painful range of motion, a separate 
compensable rating for arthritis under Diagnostic Codes 5003 and 
5010, with application of 38 C.F.R. § 4.59 would still be 
available.

After having carefully reviewed the evidence of record, the Board 
finds that the evidence supports a grant of a separate 10 percent 
evaluation for the left knee for painful motion and arthritis for 
the entire appellate period.  The Veteran has been diagnosed as 
have degenerative joint disease of both knees during the October 
2006 VA examination.  In addition, the Veteran was found to have 
painful motion of both knee joints.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the left knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. App. 
202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The Veteran's overall 
reported limitation of motion has not been severe enough to 
warrant a higher evaluation under Diagnostic Codes 5260 and 5261 
as it does not amount to more than a noncompensable rating.  The 
Board notes that during the October 2006 VA examination, the 
Veteran's extension was reported as limited to 15 degrees.  
However, all subsequent treatment records and the most recent VA 
examination show that the Veteran had full extension and no 
additional functional limitation with pain.  Of significance is 
the aforementioned October 2006 VA treatment record, which 
assessed the Veteran as having full range of motion only a few 
days following the October 2006 VA examination.  Therefore, the 
Board finds that the preponderance of the evidence is against a 
finding that the service-connected left knee disability is any 
more than 10 percent disabling based on arthritis.

In sum, the Board finds that the preponderance of the evidence is 
against a disability rating greater than 20 percent for 
instability of the left knee prior to June 11, 2009.  However, a 
rating of 30 percent for instability is warranted, effective from 
June 11, 2009, forward, as well as a separate rating of 10 
percent for arthritis is warranted for the entire appellate 
period. 

The Board must consider the limit set forth in the amputation 
rule.  38 C.F.R. § 4.68.  According to this rule, the combined 
rating for a disability shall not exceed the rating for the 
amputation at the elected level, if amputation was to be 
performed.  Under Diagnostic Code 5161, amputation in the upper 
third of the leg, one third of the distance from perineum to the 
knee joint warrants an 80 percent evaluation.  Under Diagnostic 
Codes 5162-5164, amputation above the knee warrants a 60 percent 
evaluation.  

Effective June 11, 2009, the Veteran's combined disability 
evaluation for his right knee (30 percent for instability and 10 
percent for arthritis) is 40 percent.  This is well below the 
disability rating of 60 percent rating for a hypothetical 
amputation above the knee.  Therefore, the increased evaluation 
does not violate the amputation rule.  38 C.F.R. §§ 4.25, 4.68.  

The Veteran's lay statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  





Right knee

In February 2007, the Veteran was granted service connection for 
right knee medial and lateral meniscal tear and osteoarthritis, 
and was awarded a 10 percent disability rating, effective June 
24, 2006.  

The Veteran's right knee disability was rated under Diagnostic 
Code 5003, for degenerative arthritis.  

Degenerative arthritis, when established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating 
personnel must consider functional loss and clearly explain the 
impact of pain on the disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of the 
knee are Diagnostic Codes 5260 and 5261.  Normal range of motion 
of the knee is to zero degrees extension and to 140 degrees 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 
5260, a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; and 
a 30 percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for the right knee disability 
based on limitation of motion.  As shown by the evidence above, 
VA treatment records and examinations reveal that the Veteran has 
not shown any limitation of extension in that his extension has 
been 0 degrees in the right knee.  The record does show that the 
Veteran had, at worst, limitation of flexion of the right knee to 
90 degrees, which would not warrant a 10 percent evaluation under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

An increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  During June 2009 VA examination, the 
Veteran did exhibit painful motion and limitation of function 
with pain following repetitive use.  However, with additional 
functional loss, the Veteran's range of motion was 0 to 120 
degrees.  In addition, there is no objective evidence of 
additional functional loss of the right knee at any other time 
during the appellate period.  Therefore, a higher rating is not 
warranted based on DeLuca standards.  

In order to warrant an evaluation in excess of 10 percent based 
upon limitation of motion there must be the actual or functional 
equivalent of limitation of flexion to 30 degrees or the actual 
or functional equivalent of limitation of extension to 20 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
The Veteran's range of motion, as stated above, has been, at 
worst, 0 to 90 degrees.  Such limitation of motion is not 
sufficient to warrant a rating higher than 10 percent.

The evidence of record shows that the Veteran complained of 
instability associated with his right knee disability during the 
June 2009 VA examination.  As previously noted, a veteran who has 
arthritis and instability of the knee, as in this case, may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  

Under Diagnostic Code 5257, a 10 percent rating is assigned for 
slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires moderate 
impairment due to recurrent subluxation or lateral instability 
and a 30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

After having carefully reviewed the evidence of record, the Board 
finds that the evidence supports a grant of a separate 30 percent 
evaluation for the right knee for instability from June 2009, 
forward.  Prior to the June 2009 VA examination, there is no 
evidence of complaints or findings of right knee instability.  
During the June 2009 VA examination, the Veteran was found to 
have positive McMurray's test bilaterally and his disability was 
described by the examiner as moderate to severe.  Therefore, 
affording the Veteran the benefit of the doubt, the Board finds 
that a separate 30 percent disability rating is warranted for 
instability of the right knee.  

As noted above, 30 percent is the maximum rating available under 
Diagnostic Code 5257.  As such, the Veteran may only receive a 
higher rating under a different Diagnostic Code.  However, the 
Veteran has never demonstrated or been diagnosed with ankylosis 
of the knee, dislocated semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum (hyperextended knee).  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 
and 5263 are not for application.

In sum, the Board finds that the preponderance of the evidence is 
against a disability rating greater than 10 percent for arthritis 
of the right knee; however, a separate rating of 30 percent for 
instability is warranted, effective from June 11, 2009.  

The Board must consider the limit set forth in the amputation 
rule.  38 C.F.R. § 4.68.  According to this rule, the combined 
rating for a disability shall not exceed the rating for the 
amputation at the elected level, if amputation was to be 
performed.  Under Diagnostic Code 5161, amputation in the upper 
third of the leg, one third of the distance from perineum to the 
knee joint warrants an 80 percent evaluation.  Under Diagnostic 
Codes 5162-5164, amputation above the knee warrants a 60 percent 
evaluation.  

Effective June 11, 2009, the Veteran's combined disability 
evaluation for his right knee (30 percent for instability and 10 
percent for arthritis) is 40 percent.  This is well below the 
disability rating of 60 percent rating for a hypothetical 
amputation above the knee.  Therefore, the increased evaluation 
does not violate the amputation rule.  38 C.F.R. §§ 4.25, 4.68.  

The Veteran's lay statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

C.  Spine

In the February 2007 rating action on appeal, the RO granted 
service connection for mild bulging discs at L1-L2, L2-L3, L3-L4, 
and L4-L5 levels and low back pain and assigned a 10 percent 
rating, under Diagnostic Code 5243, intervertebral disc syndrome, 
effective June 24, 2006.  38 C.F.R. § 4.71a.  Also, in the 
February 2007 rating decision, the RO granted service connection 
for right lateral bony spur (degenerative joint disease) with 
encroachment of the neural foramen and foraminal stenosis and 
assigned a 10 percent rating under Diagnostic Code 5003, 
degenerative arthritis, effective June 24, 2006.  In a November 
2009 rating decision, the RO granted an increased rating for the 
Veteran's mild bulging discs at L1-L2, L2-L3, L3-L4, and L4-L5 
levels and assigned a 40 percent rating, effective June 11, 2009.

Degenerative arthritis, when established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating 
personnel must consider functional loss and clearly explain the 
impact of pain on the disability.  VAOPGCPREC 9-98.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  Under 
38 C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Back disabilities are evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes; 
otherwise, diseases and injuries to the spine are to be evaluated 
under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire 
thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical 
spine........................................................
.....30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months.............60

With incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 
months.....................................
.....................40

With incapacitating episodes having a total 
duration of at least two weeks but less 
than four weeks during the past 12 
months.....................................
.....................20

With incapacitating episodes having a total 
duration of at least one week but less than 
two weeks during the past 12 
months.....................................
.....................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

During an October 2006 VA examination, the examiner commented 
that the Veteran was a poor historian and was jumpy.  The Veteran 
gave a history of having urinary frequency of 1 to 2 hours during 
the day and 3 hours at night and leg or foot weakness.  He 
complained of having severe pain in the cervical and low back 
areas and stated that his cervical pain radiated to his shoulders 
and mid back and his low back pain radiated to knees.  He also 
stated that he had severe and constant flare-ups and within the 
last 12 months was prescribed one month of strict bed rest due to 
acute cervical pain and intervertebral disc syndrome.  Physical 
examination revealed no objective findings of spasms, atrophy, 
guarding, pain on motion, tenderness, or weakness in the cervical 
sacrospinal and thoracic sacrospinal areas.  The Veteran's 
posture, head position, and symmetry were normal and there was no 
evidence of abnormal spinal curvature.  Motor and sensory 
examinations were also normal.  The examiner commented that 
although the Veteran was cooperative, he could not check muscle 
reflexes of the upper and lower extremities, range of motion of 
the spine, and any additional functional limitations following 
repetitive use without resort to mere speculation as the Veteran 
was jumpy and hyperactive.  The examiner did note that the 
Veteran did not have ankylosis of the cervical and thoracolumbar 
spine.  Following imaging studies, the Veteran was diagnosed as 
having mild bulging discs at L1-L2, L2-L3, L3-L4, and L4-L5 
levels of the lumbar spine and right lateral bony spur 
(degenerative joint disease) with encroachment of the neural 
foramen and foraminal stenosis of the cervical spine.  

The Veteran also received VA treatment for his spine.  X-rays of 
the cervical spine dated April 2007 revealed degenerative 
changes, calcification at left side of neck suggestive of 
vascular calcifications.  During treatment in April 2009, the 
Veteran complained of having 8/10 pain intensity and was found to 
have degenerative disc disease and lumbar radiculopathy.  In 
October 2007, the Veteran complained of having 7 to 8/10 pain 
intensity of the neck, shoulders, and lower back.  During 
physical therapy, the Veteran was noted to have tenderness in 
cervicodorsal region and paralumbar muscles, muscle spasms, 
limited and painful neck motion, and diminished spine motion.  

In June 2009, the Veteran was afforded another VA examination.  
At that time, the Veteran complained of having cervical spine 
pain radiating to upper extremities and lumbar spine pain 
radiating to lower extremities.  He had weekly flare-ups of 9/10 
pain lasting several hours that was aggravated by overhead 
activities and stooping, bending, and heavy lifting.  Physical 
examination of the cervical spine revealed forward flexion of 45 
degrees with pain in last 20 degrees, extension to 45 degrees 
with pain in last 10 degrees, left and right lateral flexion of 
20 degrees with pain in last 10 degrees, and left and right 
lateral rotation to 40 degrees with pain in last 10 degrees.  The 
limitation of motion of left and right lateral flexion and left 
and right lateral rotation were a result of functional loss due 
to pain.  There was no functional loss found on forward flexion 
or extension.  Repetitive motion did not elicit weakness or 
fatigue.  Spasms were palpated, though no postural abnormalities, 
fixed deformity, or abnormality of the musculature of the 
cervical spine were found.  Physical examination of the lumbar 
spine revealed flexion of 30 degrees with pain in last 10 degrees 
and functional loss resulting in limitation of 60 degrees due to 
pain, extension of 20 degrees with pain in last 10 degrees and 
functional loss resulting in limitation of 10 degrees due to 
pain, left and right lateral flexion of 20 degrees with pain in 
last 10 degrees and functional loss resulting in limitation of 10 
degrees due to pain, left and right lateral rotation of 20 
degrees with pain in last 10 degrees and functional loss 
resulting in limitation of 10 degrees due to pain.  Repetitive 
motion did not elicit weakness or fatigue.  Spasms were palpated, 
though no postural abnormalities, fixed deformity, or abnormality 
of the musculature of the cervical spine were found.  The Veteran 
had a normal gait and he did not have muscle spasms or guarding 
severe enough to result in any abnormalities.  Neurological 
examination, which included sensory and motor examinations, 
reflexes, and Lasegue's sign of both upper and lower extremities, 
was normal.  The Veteran denied any incapacitating episodes due 
to his intervertebral disc syndrome.  The Veteran was diagnosed 
as having cervical strain, lumbar strain, cervical spondylosis 
with canal stenosis, lumbar spondylosis, and lumbar degenerative 
disc disease.  The examiner opined that the Veteran had moderate 
to severe grade impairment.  

Lumbar spine

Following a careful review of the record, the Board finds that 
the criteria for a rating in excess of the currently assigned 10 
percent prior to June 11, 2009 for the Veteran's lumbar spine 
disability have not been met.  Despite the inconclusive findings 
of the October 2006 VA examination, the evidence as a whole prior 
to June 2009 shows that the Veteran had normal range of motion of 
the thoracolumbar spine and there was no evidence of muscle spasm 
or guarding during the examination nor was there evidence of an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  In addition, the 
Veteran was not shown to suffer from any incapacitating episodes 
of intervertebral disc syndrome, i.e., requiring bed rest 
prescribed by a physician.  Although he complained of having 
severe and constant flare-ups and reported that he was prescribed 
one month of strict bed rest due to acute cervical pain and 
intervertebral disc syndrome, the examiner did state that the 
Veteran was a poor historian.  Of significance, review of the 
entire claims file, including all treatment records during 
service, does not show that the Veteran was prescribed one month 
of bed rest by a physician.  Therefore, a higher rating based on 
incapacitating episodes is not warranted.  Also, neurologic 
manifestations severe enough to warrant a separate rating have 
not been demonstrated.  As stated above, the Veteran's 
neurological examination was normal.  There is no basis for a 
combined rating higher than 10 percent based on rating orthopedic 
and neurologic manifestations.  Therefore, a rating in excess of 
10 percent prior to June 11, 2009 is not warranted.  

In reaching the above conclusions, the Board recognizes the 
application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  In 
this regard, the Board acknowledges his complaints of low back 
pain, as demonstrated in the record during the October 2006 VA 
examination and VA treatment.  However, higher compensation is 
not warranted here based on DeLuca considerations.  Despite the 
complaints raised in the record, the objective evidence of record 
does not show that the Veteran's limitation of motion of the 
lumbar spine resulting from pain or functional loss is of such 
severity as to warrant a higher rating, because the pain and 
functional loss do not result in or approximate 60 degrees 
forward flexion or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  In fact, 
during the October 2006 VA examination, the examiner commented 
that physical examination revealed no objective findings of pain 
on motion, tenderness, or weakness in the thoracic sacrospinal 
area.  

Based on the foregoing, the preponderance of the evidence is 
against a rating in excess of 10 percent for the Veteran's lumbar 
spine disability for the time period prior to June 11, 2009.  38 
U.S.C.A. § 5107(b).

For the time period from June 11, 2009, forward, the Board finds 
that the criteria for a rating in excess of the currently 
assigned 40 percent for the Veteran's lumbar spine disability 
have not been met.  There have been no findings of unfavorable 
ankylosis of the entire thoracolumbar spine.  In fact, the 
medical evidence of record shows that the Veteran retained 
substantial useful motion of his spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  In addition, the Veteran was not shown to 
suffer from any incapacitating episodes of intervertebral disc 
syndrome, i.e., requiring bed rest prescribed by a physician.  
Although he complained of having some flare-ups, the Veteran 
denied having any incapacitating episodes.  Therefore, a higher 
rating based on incapacitating episodes is not warranted.  Also, 
neurologic manifestations severe enough to warrant a separate 
rating have not been demonstrated.  As stated above, the 
Veteran's neurological examination was normal.  There is no basis 
for a combined rating higher than 40 percent based on rating 
orthopedic and neurologic manifestations.  Therefore, a rating in 
excess of 40 percent from June 11, 2009, forward, is not 
warranted.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The medical evidence shows 
that the Veteran experienced pain with repetitive movements.  
However, the evidence of record does not show that the Veteran's 
limitation of motion of the lumbar spine resulting from pain or 
functional loss is of the severity to warrant a higher rating, as 
the pain and functional loss do not result in or approximate 
unfavorable ankylosis of the lumbosacral spine.  The range of 
motion recorded during the June 2009 VA examination already 
considered repetitive motion and pain with repetitive use.  In 
addition, the examiner noted that there were no objective 
findings of fatigue or weakness with repetitive movements.  
Therefore, as the Veteran's 40 percent rating is based on the 
reported range of motion that already considered any additional 
limitation based on repetitive motion and pain, a higher rating 
is not warranted based on the criteria in 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca.  

The Veteran's lay statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

The preponderance of the evidence is against a rating higher than 
10 percent prior to June 2009, and 40 percent from June 2009, 
forward, for the Veteran's lumbar spine disability.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


Cervical spine

As previously stated, the Veteran's cervical spine disability was 
rated under Diagnostic Code 5003, for degenerative arthritis.  
The rating criteria for general degenerative arthritis found in 
Diagnostic Code 5003 is also considered under Diagnostic Code 
5242 for degenerative arthritis of the spine.  38 C.F.R. § 4.71a.  

Following a careful review of the record, the Board finds that 
the criteria for a rating in excess of the currently assigned 10 
percent rating for the cervical spine have not been met.  There 
been no findings of forward flexion of the cervical spine greater 
than 15 degrees and not greater than 30 degrees or combined range 
of motion of the cervical spine not greater than 170 degrees.  As 
shown above, at his worst, the Veteran was able to forward flex 
to 45 degrees and had substantial useful motion of the cervical 
spine.  Spasms were palpated during the most recent examination, 
though no postural abnormalities, fixed deformity, or abnormality 
of the musculature of the cervical spine were found.  The Veteran 
had a normal gait and he did not have muscle spasms or guarding 
severe enough to result in any abnormalities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5242.  

The Veteran was not shown to suffer from any incapacitating 
episodes of intervertebral disc syndrome, i.e., requiring bed 
rest prescribed by a physician.  Although he complained of having 
some flare-ups, the Veteran denied having any incapacitating 
episodes associated with the cervical spine.  Therefore, a higher 
rating based on incapacitating episodes is not warranted.  Also, 
neurologic manifestations severe enough to warrant a separate 
rating have not been demonstrated.  As stated above, the 
Veteran's neurological examinations have been normal.  There is 
no basis for a combined rating higher than 10 percent based on 
rating orthopedic and neurologic manifestations.  Therefore, a 
rating in excess of 10 percent is not warranted.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The medical evidence shows 
that the Veteran experienced increased pain with repetitive 
movements; however, there was no addition limitation or function 
due to the pain nor was there fatigue, incoordination, weakness, 
or lack of endurance observed.

The Veteran's and others' lay statements as to the frequency and 
severity of his symptoms have been considered.  However, the 
Board attaches greater probative weight to the clinical findings 
of skilled, unbiased professionals.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  

The preponderance of the evidence is against a rating higher than 
10 percent for the Veteran's cervical spine disability.  Thus, 
the benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

D.  High blood pressure

In the February 2007 rating action on appeal, the RO granted 
service connection for hypertension and assigned a 10 percent 
rating, under Diagnostic Code 7101, hypertensive vascular 
disease.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7101, a 10 percent rating is warranted for 
hypertension when the diastolic pressure is predominantly 100 or 
more or; systolic pressure is predominantly 160 or more or; or a 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  

The Board finds that the evidence of record does not support a 
higher rating for the Veteran's service-connected hypertension.  
The Veteran received VA medical treatment and was afforded 
several VA examinations.  The blood pressure readings from VA 
treatment and examination records show that the Veteran's 
diastolic pressure has not been predominantly 110 or more nor has 
his systolic pressure has not been predominantly 200 or more.  In 
fact, the Veteran's blood pressure readings have never reached 
these levels.  The highest readings during the appellate period 
were 174 systolic and 94 diastolic in December 2007, 148 systolic 
and 101 diastolic in August 2007, and 148 systolic and 107 
diastolic in June 2008.  The record shows that during the course 
of his treatment, his blood pressure readings were mostly well 
below 110 diastolic and 200 systolic as the Veteran's diastolic 
pressure has been predominantly in the 90s and the systolic 
pressure has been predominantly in the 120s to 140s.  As there is 
no evidence to show that the Veteran's diastolic pressure is 
predominantly 110 or higher or that his systolic pressure is 
predominantly 200 or higher, the Board finds that the overall 
disability picture for the Veteran's high blood pressure does not 
more closely approximate a 20 percent rating.  38 C.F.R. § 4.7.  

The Veteran's lay statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

E.  Bilateral hearing loss

In the rating action on appeal, the RO granted service connection 
for bilateral hearing loss and assigned a noncompensable rating.  

Evaluations of defective hearing range from noncompensable to 100 
percent for service-connected bilateral hearing loss.  These 
evaluations are based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree 
of disability from defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through XI for profound deafness.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 decibels 
or more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, based 
upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) 
nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment are 
arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded VA audiological examinations.  During the 
October 2006 examination, the Veteran's right ear average pure 
tone threshold was 24, the left ear average pure tone threshold 
was 29, and speech recognition ability was 100 percent for both 
ears.  The examiner stated the Veteran was difficult to test and 
initially gave exaggerated responses.  The reported responses 
were obtained after repeated reinstruction and believed to be 
more reliable and consistent.  The Veteran was diagnosed as 
having bilateral hearing within normal limits from 500 hertz to 
2000 hertz with mild sensorineural hearing loss from 3000 hertz 
to 4000 hertz.  

In February 2009, the Veteran underwent a VA audiology assessment 
consult.  At that time, the Veteran's right ear average pure tone 
threshold was 32, the left ear average pure tone threshold was 
39, and speech recognition ability was 100 percent for both ears.

During the June 2009 examination, the Veteran's right ear average 
pure tone threshold was 36.25, the left ear average pure tone 
threshold was 46.25, and speech recognition ability was 90 
percent for both ears.  The Veteran was diagnosed as having right 
ear hearing within normal limits from 500 hertz to 1500 hertz 
with mild to moderate sensorineural hearing loss from 2000 hertz 
to 4000 hertz and left ear hearing within normal limits from 500 
hertz to 1000 hertz with mild to moderately severe sensorineural 
hearing loss from 1500 hertz to 4000 hertz.  

In this case, applying the results of the VA audiological 
examinations to Table VI yielded a Roman numeral value of I for 
the right ear and a I for the left ear for the October 2006 
examination and February 2009 treatment results and a Roman 
numeral value of II for the right ear and a II for the left ear 
for the June 2009 examination results.  Applying these values 
from both examinations to Table VII, the Board finds that the 
Veteran's bilateral hearing loss is evaluated as 0 percent 
disabling.  Simply stated, the results do not provide a basis to 
grant a higher disability rating.

An exceptional pattern of hearing impairment has not been 
demonstrated; therefore, the provisions of 38 C.F.R. § 4.86 are 
inapplicable for that portion of the rating period on appeal.  

Although the VA examinations and treatment record show that the 
Veteran clearly has hearing loss, the audiometric test results do 
not support entitlement to an increased evaluation for bilateral 
hearing impairment.  The Board has reviewed all the medical 
records in the claims file and found that there is no evidence 
related to hearing loss that supports a higher rating.

The VA audiological examiners addressed the functional effect of 
the Veteran's hearing loss by noting that it interfered with 
communication and he experienced difficulty with one-on-one or 
group conversations and understanding speech in noisy 
environments.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007). 

A VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding extraschedular 
consideration.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
The Veteran himself does not elaborate on any further functional 
impairment caused by his bilateral hearing loss not captured by 
the examinations.  

The Veteran's contentions presented on appeal have been accorded 
due consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  

The Veteran's lay statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
preponderance of the evidence is against a compensable rating for 
the Veteran's bilateral hearing loss.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

F.  Tinnitus

In this case, the facts are not in dispute.  Resolution of the 
appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for tinnitus.  

In the February 2007 rating on appeal, the RO granted service 
connection for tinnitus and assigned a 10 percent rating under 
Diagnostic Code 6260.  The Veteran argues that his tinnitus 
disability warranted a higher rating.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.  
VA appealed this decision to the Federal Circuit.  In Smith v. 
Nicholson, 451  F.3d 1344 (Fed. Cir. 2006), the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is  unilateral or bilateral.  

In this case, the Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis 
upon which to award a higher schedular evaluation for tinnitus, 
the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1) if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  The record shows that the Veteran 
was employed until only a few months prior to the June 2009 VA 
examination.  The June 2009 VA examination for joints included 
the Veteran's report that the pain in his knees and back 
precluded him from working.  During the June 2009 VA psychiatric 
examination, the Veteran also reported that his unemployment 
began following a violent incident in school when he hit the door 
of the principal's office with his cane.  The Board notes that, 
in addition to the service-connected disabilities, the Veteran 
also suffers from hypothyroidism, carpel tunnel syndrome, and 
gastroesophageal reflux disorder, and has been treated for 
thyroid nodules.  Nevertheless, Board must adjudicate the issue 
of whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability and the established criteria found in the 
rating schedule to determine whether the claimant's disability 
picture is adequately contemplated by the rating schedule.  Id.  
If not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to exist, 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected right and 
left knee disabilities, lumbar and cervical spine disabilities, 
and adjustment disorder.  Review of the competent medical 
evidence of record shows that the effects of the Veteran's 
disabilities, which he attributes his unemployment to, have been 
fully considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary at 
this time. 

Notice and Assistance

Regarding the claim for an increased rating for tinnitus, the 
Board finds that no further action is necessary to comply with 
VA's duties to notify and assist as those duties are not 
applicable to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claims were awarded with an 
effective date of June 24, 2006, one day after discharge, and 
disability ratings were assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he was 
assigned the day after discharge as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to a rating in excess of 30 percent for an adjustment 
disorder with mixed anxiety and depressed mood is denied.

Prior to June 11, 2009, entitlement to a rating in excess of 20 
percent for left knee lateral meniscal tear, osteoarthritis, and 
ganglion cyst, is denied.

From June 11, 2009, forward, entitlement to a 30 percent 
disability rating, but not more, for service-connected left knee 
lateral meniscal tear, osteoarthritis, and ganglion cyst is 
granted subject to the regulations for payment of monetary 
benefits. 

Entitlement to a separate 10 percent evaluation for arthritis in 
the left knee is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to a rating in excess of 10 percent for right knee 
medial and lateral meniscus tear and osteoarthritis prior to 
January 15, 2009 and from March 1, 2009, forward, is denied.

From June 11, 2009, forward, entitlement to a separate 30 percent 
disability rating, but not more, for service-connected right knee 
instability is granted subject to the regulations for payment of 
monetary benefits. 

Entitlement to a rating in excess of 10 percent for mild bulging 
discs at the L1-L2, L2-L3, L3-L4, and L4-L5 levels prior to June 
11, 2009 is denied.

Entitlement to a rating in excess of 40 percent for mild bulging 
discs at the L1-L2, L2-L3, L3-L4, and L4-L5 levels from June 11, 
2009, forward, is denied.

Entitlement to a rating in excess of 10 percent for right lateral 
bony spur (degenerative joint disease) with encroachment of the 
neural foramen and foraminal stenosis of the cervical spine is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected high blood pressure is denied.

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent for 
tinnitus is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


